Title: To James Madison from George Joy, 23 June 1812
From: Joy, George
To: Madison, James


Dear sir,
London June 23rd. 1812.
I have yet received no appointment from Lord Sidmouth since I wrote you on the 20th. Instant. I may have been mistaking in his saying he would write me on Sunday but I am sure he said the appointment would not pass this day and it is now ½ past 3 O’Clock. I have sent him the letter of yesterday of which I enclose copy & which I presume reached his hands within the last hour. Having a letter from Mr. Hawker this morning advising me of two ships intending to sail from that port for the U. S., I send this by the post for one of them; and remain very respectfully, Dear sir, Your Friend and servant
Geo: Joy.
